Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group II, claims 9-11, citrus extract and blueberry extract applicant notes that a food product is being elected thus the election only reads on claims 9 and 11 in the reply filed on 5/18/2021 is acknowledged.

Therefore claims 1-8, 10, 12-15 are withdrawn from further consideration as being drawn to non-elected inventions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 10-2010-0129938.

KR teaches a composition which contains spinach and green tea, see whole reference, especially page 1. Note that the composition is administered to a subject since it is made clear that the composition is for treating disease and since it has known nutritional supplement properties, see page 1 of KR. 

Since anyone is in need of having the synthesis of their collagen enhanced then inherently the composition is administered to the patient (since we all are in need thereof) and inherently the method of claims 9 and 11 is performed in KR. 

Note that the components would be provided as a food product since KR makes it very clear that the composition is to supplement nutrition which clearly involves a food or in the very least would have been obvious to use in a food since it has known nutritional supplement properties. 





Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2010-0129938.

KR teaches a composition which contains spinach and green tea, see whole reference, especially page 1. Note that the composition is administered to a subject since it is made clear that the composition is for treating disease and since it has known nutritional supplement properties, see page 1 of KR. 

Since anyone is in need of having the synthesis of their collagen enhanced then inherently the composition is administered to the patient (since we all are in need thereof) and inherently the method of claims 9 and 11 is performed in KR. 

In the event it is seen that anyone is not in need of having the synthesis of their collagen enhnced (which Is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use the composition on someone who needs to have the synthesis of their collagen enhanced since collagen is important for the health of one’s skin.

Note that the components would be provided as a food product since KR makes it very clear that the composition is to supplement nutrition which clearly involves a food or in the very least would have been obvious to use in a food since it has known nutritional supplement properties. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655